Citation Nr: 1313969	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, a personality disorder, and trichotillomania.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to July 1988

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.  

In a November 2011 Board decision, it was determined that new and material evidence has been received that was sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  The claim was reopened and remanded for additional evidentiary development, to include the procurement of pertinent treatment records and a contemporaneous VA psychiatric examination to assess the severity and etiology of any currently diagnosed psychiatric disorder.  The claim has now been returned for additional appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had depression and PTSD prior to her service entrance.  There is clear and unmistakable evidence that these conditions were not aggravated during service.  

2.  The Veteran has been diagnosed as having a personality disorder; there is no superimposed disease or injury during service that created additional disability.  

3.  Trichotillomania has not been shown by competent evidence to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depression, a personality disorder, and trichotillomania, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012).  The notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

This claim is a reopened claim that was previously denied.  After the Veteran's December 2005 claim to reopen the previously denied claim was received at the RO, the RO issued a notice letter to the Veteran in January 2006.  That notification letter identified the elements of a service connection claim; identified the evidence necessary to substantiate a claim; and identified the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran of the reasons for the previous denial of service connection and what evidence qualified as new and material evidence.  Additionally, a March 2006 notice letter explained how a disability rating is determined an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 112 (2004); see also Mayfield vs. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f) (2012).  In Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  

In this case, correspondence sent to the Veteran when she first filed a claim for an acquired psychiatric disorder included request for specific details of the Veteran's claimed personal trauma incident(s) which she asserted result in her current acquired psychiatric disorders.  (See the 2002 PTSD Secondary to Personal Assault Questionnaire.)  During the course of this appeal, the claim was subsequently reopened by the Board in its November 2011 decision, and the matter was remanded for additional development of the record.  She received an additional letter in November 2011 which again identified the evidence necessary to substantiate a claim based on inservice personal assault and the relative duties of VA and the claimant to obtain evidence.  

Throughout the appeal, the Veteran has submitted statements to support her claim.  VA has obtained service treatment records (STRs) to the extent available, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of her psychiatric disorders, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file, and the Veteran has not contended otherwise.  

The Board remanded the matter in November 2011, part, for additional development of the record.  The remand explained that an examination was necessary to obtain an opinion as to the etiology of currently acquired psychiatric disorders.  A VA examination was conducted in January 2012.  In addition, private and VA records were obtained, and the Veteran was provided with additional notice as to the type of information she might submit in order to substantiate her claim for psychiatric disorders based on personal assault.  

The January 2012 VA examination is adequate as it is based on a review of the history and a physician examination.  Additionally, the examiner's opinion addresses the Veteran's contentions and is based on sound medical principles and accompanied by complete rationale.  Based on the foregoing, the RO has substantially complied with the November 2011 remand instructions and no further action is necessary in this regard.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Merits of the Claim

In various statements of record, the Veteran contends that she was harassed by superior officers during service on account of her weight, for which she was eventually discharged, resulting in ongoing depression since her period of active service.  She also contends that she suffered domestic abuse, to include rape, during active duty, which ultimately led to her diagnosis of PTSD.  In one statement (August 2012), she pointed out that she had an anxiety attack during service when exposed to gas.  She argues that her psychiatric disorders are related to that incident.  In the alternative, her representative argues in a March 2013 brief that she had a preexisting psychiatric disorder that was aggravated by her military service.  He argues that the presumption of soundness applies as no preexisting psychiatric disorder was noted at time of service entrance.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (2012).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Gallegos and Patton, supra.  

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above.  See Patton, 12 Vet. App. at 280.  

Prior to the receipt of the Veteran's claim to reopen in December 2005, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above.  See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f) (2012).  The effective date of the amendment was March 7, 2002, the date of its first issuance as a final rule.  

The Veteran contends that she has an acquired psychiatric disorder as a result of non-combat stressors, including in-service assaults.  See, e.g., her statement added to the record in March 2002 in which she claimed harassment during service from her superiors, as well as abusive behavior from her husband.  She further noted a history of rape and abusive relationships that she had been in.  

While the evidence of record suggests that the Veteran may have a preexisting psychiatric disorder (see the VAX of January 2012), the Board finds that when she entered active service she was in sound mental condition.  For purposes of establishing service connection under 38 U.S.C.A. § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(b) (2012).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 or 1132 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable...."  Vanerson, 12 Vet. App. at 261.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

There is no mention of any mental disorder in the Veteran's service entrance examination, and there are no clinical records indicating that the Veteran was treated for or noted to have had a psychiatric disorder prior to her being accepted for active military service in 1978.  

As noted in the Board's 2011 decision, during the Veteran's period of service, there were no complaints, treatment, or diagnoses of any acquired psychiatric disorders within the period.  She was seen in 1984 for a "one time anxiety reaction to CS gas vs. true CS gas hypersensitivity."  Her personnel records contain numerous accounts of her participation in an inservice weight loss program, as well as documentation of her ultimate discharge due to her failure to meet the height and weight standards of the U.S. Army.  

Additional evidence of record at the time of the Board's decision in 2011 to reopen and remand the claim includes the 2002 PTSD questionnaire regarding personal assaults, a postservice VA exam in January 2003 which failed to address whether an inservice stressor ultimately led to her psychiatric disorder, a VA outpatient report from November 2005 which diagnosed PTSD linked to inservice sexual trauma, but without actual corroboration of the stressor.  A VA memorandum from February 2008 reflects that there was insufficient evidence available to support a stressor for PTSD in that the STRs were negative for diagnosis of a chronic acquired psychiatric disorder and because the Veteran had failed to provide specifics that might corroborate her claim that she was raped during service.  Upon November 2011 remand, additional examination was requested.  

The requested examination report is dated in January 2012.  At that time, the VA examiner noted that the claims file was reviewed.  The Veteran had symptoms of low self esteem, anger and irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance s including work or a worklike setting, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and impaired impulse control.  The examiner diagnosed depressive disorder not otherwise specified with psychotic symptoms, PTSD, personality disorder not otherwise specified, and trichotillomania (hair pulling).  The examiner noted that the Veteran's stressor was not related to her fear of hostile military or terrorist activity.  

The January 2012 report reflects that the Veteran gave a history of having been raped at age 16 and by her husband numerous times during service.  Post service, she reported being raped again in 1997 and in 2001.  She also said that her husband had beaten her in 1991.  During childhood, there were arguments in the home, and her father was physically and verbally abusive to the Veteran's mother prior to their divorce.  She was verbally abused by her mother and picked on by other kids.  She did not stand up for herself because she hated confrontation.  

The examiner noted that review of the Veteran's record of promotion during service showed good conduct medals in 1981 and 1984.  These records suggested adequate to good performance until at least 1986.  However, in an August 1987 performance review, she received a below average rating, and it was noted that she constantly complained to lower enlisted soldiers and avoided the chain of command.  

During service, the Veteran was mandated to work on losing weight.  The examiner related the Veteran's complaints that her weight issues may have been secondary to issues with her husband and began in approximately 1987.  She was medically discharged for failure to meet the weight standards in 1988.  

As to the Veteran's depressive disorder, the examiner opined that this condition preexisted service and was not aggravated therein.  For rationale, it was noted that the depression had its roots in learning and early childhood experiences.  Also, there was evidence that the Veteran did well for most of her military career and was less depressed for much of her career.  At present, the examiner opined that the Veteran's depression centered around her numerous situational stressors and not military factors.  

The examiner also opined that the Veteran's PTSD preexisted service and was not aggravated therein.  For rationale, it was noted that the Veteran clearly had PTSD symptoms from being raped at the age of 16.  The Veteran's report of details of the event and its aftermath, her emotional reaction when discussing it, and her symptoms related to it, were all consistent with such an event.  The examiner further noted that the Veteran's preexisting PTSD was aggravated by her 1991 post service beating by her husband.  The examiner added that there was no evidence in the record that marked changes in performance around, shortly after, or even for several years after her marriage in 1982.  In fact, the Veteran had promotions over time along with a good conduct medal in 1984, which suggested that her performance was adequate or better.  

As to the Veteran's personality disorder, it was opined that this condition was not caused by or related to active duty service; or otherwise aggravated beyond the usual course of the disorder by military service.  For rationale, it was noted that the definition of personality disorders included that they were long standing and colored most aspects of how a person typically responds to the world and others.  Generally, it has its roots in childhood, and there was ample evidence of circumstances in the Veteran's early life that led to development of personality disorder not otherwise specified before military service.  

The final psychiatric condition addressed by the examiner was the Veteran's hair pulling (trichotillomania).  She opined that this condition was also not related to or caused by military service.  For rationale, she noted that the Veteran's hair pulling "under anxiety behavior and symptoms appeared well after she left military service."  The condition was a general response and attempt to cope with current life anxiety and stress and generally not a response to any past events.  

Initially, as noted earlier, there is no mention of any mental disorder in the Veteran's service entrance exam.  Thus, as an acquired psychiatric disorder was not mentioned when the Veteran entered active duty, the presumption of soundness applies.  

Next, the Board must determine whether, under 38 U.S.C.A. § 1132 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that the claimed acquired psychiatric disability existed prior to service and was not aggravated therein.  Other than a one time report of anxiety due to exposure to gas, there was no mention during service of psychiatric problems.  And post service records show treatment from 2001 forward for psychiatric disorders, to include PTSD and depression.  Recently diagnosed were the conditions of a personality disorder and trichotillomania.  As noted in the record, although the Veteran reported inservice stressors regarding harassment by superior officers and abuse by her husband, there is no actual documentation that such occurred.  Moreover, there is evidence that she had a difficult childhood and that she was raped prior to service when she was 16.  These facts were related by the Veteran herself at the time of VA exam in 2012.  In the examiner's opinion, the Veteran's depression and PTSD preexisted service and were not aggravated therein.  Her rationale included that depression had its roots in childhood experiences and learning.  The details given by the Veteran pertaining to her rape at 16 and its aftermath, to include her emotional reaction, showed that her symptoms were consistent with such an event.  As her performance marks during service showed that she was performing adequately during the time that she says that she was harassed by her superiors and abused by her husband, aggravation during service is not indicated.  

The Board does not find the November 2005 opinion that supports the Veteran's claim persuasive.  The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In this regard, the November 2005 report that the Veteran had PTSD related to military and other sexual assaults and abusive relationships is clearly based on the Veteran's reported history, which the Board does not find credible.  Specifically, the related history at the time of the evaluation did not include knowledge of the preservice rape, and as indicated above, there is no inservice evidence of harassment by her superior officers or that her husband abused her.  As reflected above, she was separated from service due to inability to meet weight standards.  There simply is no evidence that alleged inservice incidents regarding harassment, abuse, or rape had anything to do with her exit.  Thus, because the Board finds that the reasoning that the examiner used in November 2005 in supporting her opinion is directly contradicted by the objective evidence of record, the Board affords her opinion to be of little probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.") Black v. Brown, 5 Vet. App. 177, 180 (1995) (Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.)  

The Board affords greater probative value to the January 2012 examiner's opinion.  Her opinions were based on review of the claims file and interview of the Veteran.  The exam was conducted by a licensed clinical psychologist with clinical expertise with psychiatric disabilities.  Importantly, the examiner provided reasoning and cited to objective evidence of record when rendering her opinions.  Thus, the Board finds them to be persuasive.  

After considering the foregoing, the Board concludes that there is clear and unmistakable evidence to rebut the presumption of soundness to show that the Veteran did have depression and PTSD prior her service entrance.  Specifically, the Board agrees with the January 2012 VA examiner's reasoning that her preservice history (as related by the Veteran) shows that she entered service with a psychiatric condition based on her childhood history that included being raped at age 16.  The Board finds the examiner's conclusion that there is clear evidence that the Veteran had preexisting depression and PTSD disorders to be highly probative because her conclusions are based on her clinical expertise as a psychologist, review of the evidence of record, and assessment of the Veteran's credibility, with which the Board agrees.  

Having found clear and unmistakable evidence that the Veteran had preexisting depression and PTSD disorders, the Board must show by clear and unmistakable evidence that these conditions were not aggravated by service.  The Board is persuaded by the January 2012 VA examiner's conclusion that there is no supporting evidence that the Veteran's experiences in the military had an effect on the course of her psychiatric conditions.  The Board finds it significant that additional treatment for psychiatric complaints during service is indicated on only one occasion when she experienced anxiety after being exposed to gas.  Thus, even if the Veteran did experience one stressful event during service, the examiner nevertheless concluded that they had no lasting effect on the progression of her depression or PTSD.  Therefore, the Board concludes that there is clear and unmistakable evidence that the Veteran had preexisting depression and PTSD disorders that were not aggravated during her military service.  As such, the presumption of soundness has been rebutted and service connection must be denied.  38 C.F.R. § 3.303 (2012).  

The Veteran's STRs are negative for any complaints, treatment, or findings that suggest an acquired psychiatric disorder, to include the trichotillomania which was first noted many years after service.  This also includes consideration of the one time in-service report of anxiety due to gas exposure.  It would be pure speculation to find that such, without more, indicated the presence of a psychiatric disorder.  Moreover, no physician has found that such an acquired psychiatric disorder was originated during her service.  The VA examiner in 2012 specifically opined after review of the record and interview of the Veteran, that this hair pulling disorder was an anxiety disorder which appeared well after she left military service.  It was noted that it was a general response and attempt to cope with current life anxiety and stress, and generally not a response to any past events.  Therefore, the Board finds that this acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).  

The diagnosis of trichotillomania was not until many years after service, and an examiner has specifically found that it is unrelated to service.  The length of time between the Veteran's separation from service, and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012); Maxson v. Gober, 230 F3d. 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim for this psychiatric condition.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that the psychiatric disorder of trichotillomania was not shown during service or until many years thereafter.  

As to the personality disorder diagnosed, it is pointed out that defects of congenital or development origin preexist service by their very nature.  Moreover, with respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.  

In this regard, and for all the reasons set forth above concerning whether the Veteran's current psychiatric disorder is related to service, it is clear that the Veteran's personality disorder was clearly and unmistakably not aggravated during service and service connection for a personality disorder cannot be granted.  This is true because there is no competent evidence of record which shows the Veteran suffered a disability which was superimposed upon her personality disorder during service.  This aspect of the appeal was specifically addressed by the medical evidence in the January 2012 VA examination report, as described above.

To the extent that the Veteran claims that she has a psychiatric disability related to service, the Board finds that such claims are outweighed by the competent medical evidence pointing to the contrary.  Although the Veteran is competent to describe symptoms of anxiety and sadness, the issue of medical causation of psychiatric condition are not subject to lay observation under the circumstances of this case.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Indeed, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2012).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify or link to service.  Jandreau v. Nicholson,492 F.3d. 1372 Fed. Cir. 2007).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


